PARDEE, Circuit Judge.
This was an action in the circuit court for the Southern division of the Northern district of Alabama to recover damages for personal injuries alleged to have been sustained by the plaintiff while a passenger on a train operated by defendants as receivers of the Richmond & Danville Railroad Company, and was originally commenced in the city court of Birmingham, state of Alabama, and afterwards removed to the circuit court by the defendants, as nonresidents, on the ground of prejudice and local influence. After final judgment rendered in the action, the plaintiff, by his attorneys, in open court, and in the presence of the attorney for the defendants, prayed an appeal from, the judgment of the court, which was granted upon the plaintiff giving a bond for costs in the sum of $300, with good and sufficient *617sureties, to be approved by the clerk of the court. On the same day the order of appeal was granted plaintiff lodged with the clerk an assignment of errors, and soon thereafter an appeal bond, which was approved by the clerk of the court. The bond in question shows other illegalities and informalities not necessary to notice. The record does not show' that any writ of error has ever been applied for or allowed or issued, or that any citation to adverse parties had been issued. The motion to dismiss the case for want of jurisdiction must be granted. Ward v. Gregory, 7 Pet. 633; Parish v. Ellis, 16 Pet. 451. So ordered.